As filed with the Securities and Exchange Commission on October 15, 2010 Securities Act File No. 333-23017 Investment Company Act File No. 811-08085 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act of 1933 Post-Effective Amendment No. 43 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 44 PRUDENTIAL INVESTMENT PORTFOLIOS, INC. 10 (Exact Name of Registrant as Specified in Charter) Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 (Address of Principal Executive Offices) (973) 367-7521 (Registrant’s Telephone Number, Including Area Code) Deborah A. Docs Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate space) immediately upon filing pursuant to paragraph (b). on ()pursuant to paragraph (b) of rule 485. 60 days after filing pursuant to paragraph (a)(1). S on December 16, 2010pursuant to paragraph (a)(1). 75 days after filing pursuant to paragraph (a)(2). on () pursuant to paragraph (a)(2) of rule 485. on()pursuant to paragraph (a)(3) of rule 485. this post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS December , 2010 Prudential Jennison Equity Income Fund Prudential Jennison Equity Income Fund Class A: SPQAX Class Q: Class B: JEIBX Class R: Class C: AGOCX Class X: AXGOX Class L: AGOAX Class Z: JDEZX Class M: AGOBX FUND TYPE Equity Income OBJECTIVE Income and Capital Appreciation As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential, Jennison, the Prudential logo, and the Rock symbol are registered service marks of Prudential Financial, Inc. and its related entities, registered in many jurisdictions worldwide. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 8 MANAGEMENT OF THE FUND 8 BUYING AND SELLING FUND SHARES 9 TAX INFORMATION 9 FINANCIAL INTERMEDIARY COMPENSATION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVE AND POLICIES 10 OTHER INVESTMENTS AND STRATEGIES 14 INVESTMENT RISKS 19 HOW THE FUND IS MANAGED 19 BOARD OF DIRECTORS 19 MANAGER 20 INVESTMENT SUBADVISER 20 PORTFOLIO MANAGERS 21 DISTRIBUTOR 21 DISCLOSURE OF PORTFOLIO HOLDINGS 22 FUND DISTRIBUTIONS AND TAX ISSUES 22 DISTRIBUTIONS 23 TAX ISSUES 24 IF YOU SELL OR EXCHANGE YOUR SHARES 26 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 26 HOW TO BUY SHARES 42 HOW TO SELL YOUR SHARES 46 HOW TO EXCHANGE YOUR SHARES 50 FINANCIAL HIGHLIGHTS 58 GLOSSARY SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is to seek income and capital appreciation. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page [EMPTY] of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page [EMPTY] . Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class L Class M Class Q Class R Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None 5.75% None None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% 1% 6% None None 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None None Redemption fees None None None None None None None None None Exchange fee None None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None None $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class Q Class R Class X Class Z Management fees .85 .85 .85 .85 .85 .85 .85 .85 .85 + Distribution and service (12b-1) fees .30 1.00 1.00 .50 1.00 None 0.75 1.00 None + Other expenses Total annual Fund operating expenses - Fee waiver or expense reimbursement (0.31) (0.26) (0.26) (0.26) (0.26) (0.26) (0.26) Net annual Fund operating expenses Example. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Class B Class C Class L Class M Class Q Class R Class X Class Z ° For the period ending February 28, 2012, the manager of the Fund has contractually agreed to reimburse and/or waive fees so that the net annual Fund operating expenses (exclusive of distribution and service (12b-1) fees, extraordinary expenses and certain other expenses such as taxes, interest and brokerage commissions) do not exceed 1.15% of the Fund's average daily net assets. This waiver may not be terminated by the manager prior to February 28, 2012. The decision on whether to renew, modify or discontinue the waiver is subject to review by the manager and the Fund's Board of Directors.° The distributor of the Fund has contractually agreed until February 28, 2012 to reduce its distribution and service (12b-1) fees for Class A shares to .25 of 1% of the average daily net assets of the Class A shares, and to reduce its distribution and service (12b-1) fees for Class R shares to .50 of 1% of the average daily net assets of the Class R shares. These waivers may not be terminated by the distributor prior to February 28, 2012. The decision on whether to renew, modify or discontinue the waivers is subject to review by the distributor and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was [EMPTY] % of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. The Fund will invest under normal circumstances at least 65% of its total assets in income-producing equity and equity-related securities. Equity and equity-related securities include common stocks, securities convertible or exchangeable for common stock or the cash value of such common stock, nonconvertible preferred stocks and convertible securities, warrants and rights that can be exercised to obtain stock, investments in various types of business ventures including partnerships and joint ventures and business development companies, securities of real estate investment trusts (REITs) and income and royalty trusts, publicly-traded master limited partnerships, American Depositary Receipts (ADRs) and other similar securities.
